

113 S2787 IS: Caller ID Scam Prevention Act of 2014
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2787IN THE SENATE OF THE UNITED STATESSeptember 10, 2014Ms. Klobuchar (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo expand and clarify the prohibition on inaccurate caller ID information.1.Short titleThis Act may be cited as the Caller ID Scam Prevention Act of 2014.2.Expanding and clarifying prohibition on inaccurate caller ID information(a)Communications from outside United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by inserting or any person outside the United States if the recipient is within the United States, after United States,.(b)Text messaging serviceSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended—(1)in subparagraph (A), by inserting (including a text message sent using a text messaging service) before the period at the end;(2)in the first sentence of subparagraph (B), by inserting (including a text message sent using a text messaging service) before the period at the end; and(3)by adding at the end the following:(D)Text messageThe term text message—(i)means a real-time or near real-time message consisting of text, images, sounds, or other
			 information that is transmitted from or received by a device that is
			 identified as the transmitting or receiving device by means of a telephone
			 number;(ii)includes a short message service (commonly referred to as SMS) message, an enhanced message service (commonly referred to as EMS) message, and a
			 multimedia message service (commonly referred to as MMS) message; and(iii)does not include a real-time, 2-way voice or video communication.(E)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service
			 provided as part of or in connection with a telecommunications service or
			 an IP-enabled voice service..(c)Coverage of outgoing-Call-Only IP-Enabled voice serviceSection 227(e)(8)(C) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)(C)) is amended by
			 striking has the meaning and all that follows and inserting means the provision of real-time voice communications offered to the public, or such class of users
			 as to be effectively available to the public, transmitted using Internet
			 protocol, or a successor protocol, (whether part of a bundle of services
			 or separately) with interconnection capability such that the service can
			 originate traffic to, or terminate traffic from, the public switched
			 telephone network, or a successor network..(d)Regulations(1)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by
			 striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the
			 Commission and inserting The Commission.(2)DeadlineNot later than 18 months after the date of enactment of this Act, the Federal Communications
			 Commission shall prescribe regulations to implement the amendments made
			 by this section.(e)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date
			 on which the Federal Communications Commission prescribes regulations to
			 implement the amendments made by this section.